Citation Nr: 0113132	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active service from May 1945 until November 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO), which denied the benefit 
sought on appeal.

The Board notes that in February 2000, the veteran requested 
a hearing at the RO.  A hearing was set for April 2000, but a 
notation in the claims file indicates that the hearing was 
canceled a few days before it was scheduled to take place.  
There are no other hearing requests of record.


FINDINGS OF FACT

1.  In an unappealed January 1974 rating decision, the RO 
denied service connection for a foot disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1974 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a right foot disorder.


CONCLUSIONS OF LAW

1.  The RO's January 1974 decision denying entitlement to 
service connection for a right foot disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's January 1974 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a right 
foot disorder have been met.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for a right foot disorder.  The Board 
has reviewed the veteran's claims file, which reveals that a 
claim for service connection for a foot disorder had been 
previously denied in a January 1974 rating decision.  The 
veteran was notified of that denial, and provided his 
appellate rights, but he did not initiate an appeal, and the 
decision became final.  See 38 U.S.C.A. § 7105(a) (West 
1991).  In March 1999, the veteran submitted a request to 
reopen his claim for service connection, but in a November 
1999 rating decision, the RO adjudicated the issue on the 
merits.  The Board finds that in light of the January 1974 RO 
denial, the issue is more appropriately framed as whether new 
and material evidence has been presented to reopen a claim 
for service connection.  This is significant because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the way the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a),(b)(1).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's decision in January of 1974.  Therefore, 
the RO's January 1974 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.156, 20.1103.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all of the evidence of 
record, to determine whether it was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim was well grounded, the VA had a duty to assist in 
the development of the claim under 38 U.S.C.A. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
the evidence of record.  See Winters v. West, 12 Vet. App. 
203, 206(1999) (en banc), overruled on other grounds sub. 
nom.  Winters v. Gobers, 291 F.3d 1375, 1378 (Fed. Cir. 
2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which removed the 
requirement that a veteran submit a well grounded claim.  

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Blacks Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new" and 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

The basis of the January 1974 denial was that there was no 
evidence of the claimed foot condition.  Additional pertinent 
evidence has been associated with the claims file since the 
RO's January 1974 denial.  In March 1999, the veteran 
submitted a statement in which he indicated that he injured 
his foot in service after making a jump off a seven foot 
ledge while in full pack.  The veteran stated that he was not 
taken to the hospital as there were no broken bones or open 
injury.  Furthermore, as a medic, he had access to footpads 
and arch supports, and henceforth used these to ease the pain 
in his foot.  A statement was also submitted in March 1999 by 
a fellow serviceman, who stated that he lived and worked with 
the veteran for six months between November 1945 and 
September 1946, and throughout that time he saw the veteran 
using these devices to ease the pain of an injury the veteran 
had told him he incurred while in service.  The veteran also 
underwent a VA examination in October 1999, which diagnosed 
him with remote right foot trauma.  The examiner found 
minimal pain with attempted dorsiflexion, and fairly 
significant tenderness noted with palpation of the plantar 
fascia near the heel.

In examining the evidence, the Board finds that the statement 
submitted by the veteran's fellow serviceman constitutes new 
and material evidence sufficient to reopen the claim.  This 
statement is the first evidence presented which confirms the 
veteran's story of his initial injury, and the fact that he 
used foot pads and arches to help with the foot disorder.  
See Justus, supra.  The serviceman's statement also refutes 
the contention in the 1999 rating decision that the right 
foot disorder did not occur while the veteran was in service.  
Since this statement addresses the essential element of 
whether or not an injury was incurred while the veteran was 
in service, the statement is also material evidence.  
Moreover, the statement is particularly important to the 
success of the veteran's claim, as the veteran states that he 
was not taken to a clinic or admitted to a hospital as a 
result of this injury.  Additionally, the Board notes that 
the October 1999 VA examination provides "new" evidence of 
remote foot trauma, which is material to the veteran's claim 
for service connection.  Given this set of circumstances, the 
Board finds that the evidence is neither cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
3.156(a).  While the evidence is still unclear as to the 
degree of any current disability, as well as the causal 
relationship of any current disability to an event in 
service, the newly submitted evidence bolsters the veteran's 
claim that he incurred an injury to his right foot in 
service, which necessitated him using shoe inserts and 
footpads to ease his pain.  Accordingly, the Board finds that 
the veteran submitted new and material evidence, and that his 
claim must be reopened.



ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for a 
right foot disorder, and to this extent, the appeal is 
granted.


REMAND

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and substantially modified the circumstances under 
which the VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim.

The veteran claims that he is entitled to service connection 
for a right foot disorder.  A review of the evidence shows 
that the veteran contends that he injured his foot during a 
jump in service, but that he did not seek medical treatment 
at the time, although he wore footpads and arch supports; a 
buddy statement confirms his complaints of foot pain.  A VA 
examination in October 1999 diagnosed the veteran with remote 
history of trauma in the right foot.  In the examination 
report, however, the examiner did not comment on the etiology 
of the veteran's foot disorder.  The Board finds that such an 
opinion would be helpful.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  The RO should contact the veteran and 
request that he provide names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for a right foot disorder, both since his 
discharge from service and since the last 
VA exam of his foot in October 1999.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not previously been 
obtained.

3.  The veteran should be afforded a VA 
examination of his right foot to 
ascertain the nature and etiology of any 
current foot disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and to 
offer an opinion as to what extent, if 
any, the veteran currently suffers from a 
right foot disorder.  If a current right 
foot disorder is found, the examiner is 
requested to offer an opinion as to what 
extent, if any, a current right foot 
disorder is causally or etiologically 
related to an incident of the veteran's 
military service, including jumping off a 
ledge, as the veteran contends.  A 
rationale by the examiner explaining all 
opinions and findings would be 
appreciated by the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]"  
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 


